It does not appear upon the record for what cause the            (408) depositions were rejected. If because the presiding judge conceived that in this case he had not the power to decide on the question of notice, I think he erred, and that this Court can interfere; but if he thought the notice too short, it was matter for his discretion, and this Court cannot interfere. I say in this case, for in ordinary cases the question of fixing the time of notice belongs to the judge or court which orders the commissions; but it appearing in this case from an entry on the record that commissions were to issue to both parties, and nothing being said about notice, it was thereby virtually agreed by the parties that, if they should disagree on this point, it should be decided by the judge who presided when they were offered in evidence; for who else was there to decide? And, besides, if the law was so imperative that the consent of the parties could not confer this power, the court would grant a new trial as the only mode by which one party should not obtain an advantage by violating his agreement relative to the conducting of the cause; but it may be that the judge acted on the other ground, to wit, he though the time of notice too short; if so, this Court cannot interfere.                             (409)
I think that the declarations of Cherry made in the absence of the plaintiff ought not to have been received, but had it been a mere abstract question as to the residence of Cherry, that fact depending so much on intent, declarations accompanying and explanatory of acts were admissible, for then they are properly a part of the thing done; but the question here was not whether Cherry resided in Martin or Tennessee, but whether the oath that the plaintiff had sworn to, to wit, that he was a resident of Martin, was false and corrupt. The mere declarations of Cherry, made in his absence and which never came to the knowledge of the plaintiff, ought not to affect him; but it is said that, after having proven Cherry's residence not to be in Martin by these declarations (for by offering the declarations it is admitted that the evidence is not sufficient without them), they will afterwards bring home a knowledge of these declarations to the plaintiff. The same evidence which would do this would prove that Cherry made them; *Page 228 
such, therefore, could not be their object, but to mislead, for if they should fail to bring the knowledge home to Cherry the evidence ought not to weigh anything, and yet what power could efface its impressions from the jury. It would be in vain that the judge should tell them to disregard it; the impression is made upon their minds and it cannot be effaced. I therefore think that a new trial should be granted.
TAYLOR, C. J., concurred.